Citation Nr: 1104218	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  
He died in February 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died in 
February 2007; the listed cause of death is heart failure due to, 
or as a consequence of, pulmonary embolism, due to deep vein 
thrombosis.  The other significant conditions contributing to 
death were coronary artery disease and pulmonary hypertension.

2.  The Veteran served in Vietnam and he is presumed to have been 
exposed to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly discussion of the Veterans Claims Assistance 
Act of 2000 (VCAA) is not necessary and any notice defect or duty 
to assist failure is harmless.

The record reveals that the Veteran died in February 2007 of 
heart failure due to, or as a consequence of pulmonary embolism, 
due to deep vein thrombosis.  The other significant conditions 
contributing to death were coronary artery disease and pulmonary 
hypertension.  The appellant asserted at her December 2009 
hearing that her husband's death was related to his military 
service.  

The record verifies that the Veteran served from October 1967 to 
October 1969 and that the Veteran served in Vietnam.  A veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In this case the Veteran is presumed to have 
been exposed to herbicides during his Vietnam service.

The regulation 38 C.F.R. § 3.309(e) provides that presumptive 
service connection may be granted for certain diseases for those 
Veterans who are presumed to have been exposed to herbicides 
based on their service in Vietnam.  This regulation was recently 
changed to include ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53202-216 (Aug. 31, 2010).  Consequently, it is presumed that the 
Veteran's coronary artery disease was caused by his Vietnam 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

When a Veteran dies from a service-connected disability, VA shall 
pay Dependency and Indemnity Compensation (DIC) to the Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran 
will be considered service connected when the evidence 
establishes that a service connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Based on the foregoing, the Veteran's coronary artery disease is 
deemed to be service connected.  Accordingly, as this was a 
significant condition contributing to death, service connection 
for the cause of the Veteran's death is warranted.  See 38 C.F.R. 
§ 3.312(a).

As the evidence reasonably establishes that a service-connected 
disability caused the death of the Veteran, the claim must be 
granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


